Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li US Patent Pub. No: 2012/0052922 A1 further in view of Grant et al. US Patent Pub. No.: 2013/0045761, hereinafter ‘Grant’ and further in view of Jenkins et al. US Patent No.: 9,786,142, ‘Jenkins’ or King US Patent Pub. No.: 20060152373 .
 	Consider Claims 1(device), 7(Method) and 13(CRM),  Li teaches a wearable alert device that provides notifications to a user of a mobile device (“Devices, systems and methods are disclosed which relate to a wearable alert device that emits a physical stimulation upon receiving a signal from a wireless communication device. The wireless communication device is in wireless communication with the wearable alert device…” – see at least the abstract), the wearable alert device comprising: a communication interface configured to receive one or more notification signals from the mobile device (e.g., see at least the TX/RX in figures 1C and 2C); an actuator configured to generate a feedback signal to the wearable alert device (e.g., “Stimulation logic 113 instructs piezo-transformer 118 to condition the power, generally by raising the voltage and lowering the current, to a condition suitable under the current resistance. Finally wave generator 116 uses power from piezo-transformer 118 to deliver the stimulation to the user.” -0033- see figures 6 and 7); and a controller communicatively coupled to the communication interface(e.g., see at least the TX/RX in figures 1C and 2C), wherein the controller is configured to: establish a communication link between the communication interface and the mobile device (e.g., see at least the “…alerted for incoming calls and messages..”-0054);receive user configuration settings indicating i)  manner in which an alert of a type of notification from a plurality of types of notification is to be presented via the actuator(e.g., see at least the “wireless alert setup” – figure 11 – see also response to arguments above or dated 3/8/21) and ii) a communication medium for receiving a notification signal from the mobile device (i.e., the process of pairing the devices indicates the communication medium- see also response to arguments above or dated 3/8/21 ); in response to receiving the notification signal from the mobile device using the communication medium, determine, based on a type of notification associated with the notification signal and the user configuration settings, that the manner in which the alert is to be presented is haptic feedback (e.g., see at least the user stimulation S664 of figure 6 with respect to configuration settings of figure 11); and cause the haptic feedback corresponding to the alert to be presented to a wearer of the wearable alert device via the actuator(e.g., see at least the user stimulation S664 of figure 6 with respect to configuration settings of figure 11).
 	However, assuming arguendo for some reason this fundamental gap in Applicant’s argument cannot be filled based on the intellectual capacity of one of ordinary skilled in the art in conjunction with the Li reference alone. Grant explicitly teaches receive user configuration settings indicating (i) a manner in which an alert of a type of notification from a plurality of 
 	Therefore, it would have been obvious to a person of ordinary skill in the art above, before the effective filing date to allow the wearable device to receive configurations and communication via a predetermined communication medium as outlined via the rationale in the response to arguments above/response to arguments dated 3/8/21 or the teachings of Grant for the purpose of haptically enabling messages.
 	However, Li as modified by Grant, under the current interpretation of the art, does not specify a sensor configured to detect an application to external pressure to the wearable
alert device a wearer of the wearable alert device via the actuator, wherein the haptic feedback is stopped from being provided in response to a sensor detecting an application of external pressure to the wearable alert device.
e.g., this limitation is met by at least the context of the abstract, col. 3 lines 20-30, col. 7 lines 20-30, col. 11lines 40-50 and col. 12 lines 20-30).
 	In analogous art, King teaches a sensor configured to detect an application to external pressure to the wearable alert device a wearer of the wearable alert device via the actuator, wherein the haptic feedback is stopped from being provided in response to a sensor detecting an application of external pressure to the wearable alert device (e.g., this limitation is met by at least the context of 0034 and 0049)(i.e., using a pressure sensor such as that provided with a button to trigger a specific feedback or action).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try a sensor configured to detect an application to external pressure to the wearable alert device a wearer of the wearable alert device via the actuator, wherein the haptic feedback is stopped from being provided in response to a sensor detecting an application of external pressure to the wearable alert device for the purpose of controlling alerts or feedback from wearable devices as suggested by Jenkins or King.
 	Consider Claims 2, 8 and 14, Li teaches wherein the manner in which the alert of the type of notification is presented corresponds to a haptic pulse (e.g., see vibration noted in at least figure 11).
Claims 3, 9 and 15, Li teaches wherein the manner in which the alert of the type of notification is presented corresponds to a haptic vibration(e.g., see vibration noted in at least figure 11).
 	Consider Claims 4, 10 and 16, Li teaches wherein the type of notification corresponds to an alarm notification (e.g., Li indicates that conventional art exists such as “an alert that only the user can hear”.  This acknowledgement would anticipate a type of notification corresponds to an alarm notification - 0007).
 	Consider Claims 5, 11 and 17, Li teaches wherein the type of notification corresponds to a message received at the mobile device via a messaging application executing on the mobile device(e.g., see at least the messaging application noted in at least figure 11).
 	Consider Claims 6, 12 and 18, Li teaches wherein the user configuration settings are received via a user interface that includes a plurality of selectable options for associating a type of notification of the plurality of types of notification with a manner in which a corresponding alert is to be presented(e.g., see “wearable alert setup” illustrated in at least figure 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646